Name: Decision of the EEA Joint Committee No 74/98 of 17 July 1998 amending Annex IX (Financial services) to the EEA Agreement
 Type: Decision
 Subject Matter: consumption;  monetary economics;  European construction;  civil law
 Date Published: 1999-07-08

 Avis juridique important|21999D0708(05)Decision of the EEA Joint Committee No 74/98 of 17 July 1998 amending Annex IX (Financial services) to the EEA Agreement Official Journal L 172 , 08/07/1999 P. 0053 - 0053DECISION OF THE EEA JOINT COMMITTEENo 74/98of 17 July 1998amending Annex IX (Financial services) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex IX to the Agreement was amended by Decision of the EEA Joint Committee No 12/98 of 6 March 1998(1);Whereas Commission Recommendation 97/489/EC of 30 July 1997 concerning transactions by electronic payment instruments and in particular the relationship between issuer and holder(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following point shall be inserted after point 37 (Commission Recommendation 92/48/EEC) in Annex IX to the Agreement: "38. 397 X 0489: Commission Recommendation 97/489/EC of 30 July 1997 concerning transactions by electronic payment instruments and in particular the relationship between issuer and holder (OJ L 208, 2.8.1997, p. 52)."Article 2The texts of Recommendation 97/489/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 1 August 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 17 July 1998.For the EEA Joint CommitteeThe PresidentN. v. LIECHTENSTEIN(1) OJ L 272, 8.10.1998, p. 17.(2) OJ L 208, 2.8.1997, p. 52.